Citation Nr: 1041553	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable evaluation for non-Hodgkin's 
lymphoma, to include whether the 100 percent rating was properly 
reduced.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1951 to April 1955 
and from June 1956 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

In a February 2010 rating decision, the RO increased the rating 
for the service-connected non-Hodgkin's lymphoma from 
noncompensable to 100 percent disabling for the period beginning 
January 1, 2007, to prior to March 1, 2007, and assigned a 
noncompensable disability rating beginning March 1, 2007.  
Because the increase in the evaluation of the Veteran's 
disability does not represent the maximum rating available for 
the condition, the Veteran's claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's case was certified on appeal to the Board in May 
2010.  He submitted additional medical and lay evidence directly 
to the Board that was received in July 2010.  The evidence 
pertained to the Veteran's non-Hodgkin's lymphoma disability.  
Subsequently, in a statement received September 2010, the Veteran 
expressed his desire to waive consideration of this evidence by 
the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 
20.1304(c) (2010).  As such, the Board may proceed with 
adjudication of the claim.

The Board notes that in the Statement of the Case issued in 
February 2010, the Veteran's Virtual VA records were noted to 
have been reviewed and found to contain no medical records 
pertinent to the claim.  In August 2010 the Board reviewed the 
Virtual VA records and found that they contained records 
duplicative of the records associated with the paper claims file.  
As such, the Board finds that it may proceed with adjudication of 
the claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The RO complied with all requirements in reducing the 
Veteran's disability rating for non-Hodgkin's lymphoma from 100 
percent disabling to noncompensably disabling.

2.  The Veteran's non-Hodgkin's lymphoma does not manifest any 
residuals.


CONCLUSION OF LAW

The 100 percent rating for non-Hodgkin's lymphoma was properly 
reduced to noncompensably disabling; the disability does not meet 
the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.105(e), 3.159, 4.117, Diagnostic Code 7715 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91.  Thus, VA's duty to notify in 
this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted private treatment records from Emerald Coast 
Oncology and Hematology Associates, Fort Walton Beach Medical 
Center, and Dr. Y.H.H.  The appellant was afforded a VA medical 
examination in April 2009.  Significantly, neither the appellant 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, as  the Veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Pyramiding, the rating of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In July 2006 the Veteran filed a claim of entitlement to service 
connection for non-Hodgkin's lymphoma.  In a rating decision 
dated in April 2009 the RO granted entitlement to service 
connection for non-Hodgkin's lymphoma, status post chemotherapy 
and assigned an evaluation of 100 percent disabling, effective 
July 26, 2006, and noncompensably disabling effective January 1, 
2007.  The Veteran appealed this initial evaluation.  
Subsequently, in a rating decision dated in February 2010 the RO 
granted an evaluation of 100 percent disabling for non-Hodgkin's 
lymphoma, status post chemotherapy, effective January 1, 2007, 
and noncompensably disabling effective March 1, 2010.

The rating criteria for non-Hodgkin's lymphoma provide for a 100 
percent rating where there is active disease or during a 
treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7715.  A 
note under that code states that the 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  Six 
months after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of § 
3.105(e) of this chapter.  If there has been no local recurrence 
or metastasis, rate on residuals.

Where the reduction in the rating of a service-connected 
disability or employability status is considered warranted and 
the lower rating would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be notified 
at his or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present level.  
Unless otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105 (e).

At the outset, the Board notes that when VA reduces a Veteran's 
disability rating without following the applicable regulations, 
the reduction is void ab initio, and will be set aside.  See 
Greyzck v. West, 12 Vet. App. 288, 292 (1999).

However, as noted above, the regulation at 38 C.F.R. § 3.105(e) 
provides that the reduction procedure must be followed only where 
"the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being 
made...".  In the present case, the Veteran was not in receipt 
of any VA disability compensation related to his non-Hodgkin's 
lymphoma, status post chemotherapy,  prior to the RO's action in 
the April 2009 rating decision (granting service connection for 
non-Hodgkin's lymphoma, status post chemotherapy, in the first 
instance).  Because benefits pertaining to non-Hodgkin's lymphoma 
had not been awarded prior to the April 2009 rating action, there 
was no de facto reduction in benefits related to his non-
Hodgkin's lymphoma at the time of that decision.  The change of 
rating for non-Hodgkin's lymphoma in the present case does not 
fall into the category of a "reduced rating," but rather, is a 
staged rating appropriate for assignment in an initial claim.  
The RO's action in April 2009 was, in effect, a staged rating, 
assigning the higher and lower ratings according to the medical 
evidence for each pertinent time period.  Assignment of a staged 
rating which includes a higher rating followed by a lower rating 
does not require application of the reduction notice rule.  See 
O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (distinguishing 
reduced ratings from staged ratings in holding that 38 C.F.R. 
§ 3.105(e) does not apply to the assignment of staged ratings by 
the Board where the Veteran's disability is not reduced to a 
level below that which was in effect when the Veteran appealed to 
the Board).

Thus, the Board finds that the notice provisions of 38 C.F.R. § 
3.105(e) do not apply to the April 2009 rating decision, as the 
April 2009 rating decision did not "result in a reduction or 
discontinuance of compensation payments currently being made."  
See 38 C.F.R. § 3.105(e).  The Board also notes that, generally, 
regulatory provisions normally applicable to reductions from 100 
percent, and for rating reductions in general, are not applicable 
where, as here, the reduction is mandated by expiration of a time 
period set forth in the rating schedule.  See Rossiello v. 
Principi, 3 Vet. App. 430 (1992); 38 C.F.R. §§ 3.343, 3.344.

Turning to the propriety of the discontinuance of the 100 percent 
rating and the assignment of a noncompensable disability rating 
beginning March 1, 2007, the Veteran has not asserted, and the 
evidence does not show, that the Veteran received surgery, 
chemotherapy, or other therapeutic procedure for non-Hodgkin's 
lymphoma after August 2006.

In a treatment record dated in June 2006 the Veteran was noted to 
be receiving follow up treatment after having been treated with 
an R-CHOP in September 2004 for stage IIIA mixed small and large 
cell non-Hodgkin's lymphoma.  The Veteran reported moderate 
constipation and abdominal pain.  Physical examination revealed 
stable vital signs.  There were no active skin eruptions, no 
malignant pigmentation, and no nodules.  There was an absence of 
the peripheral lymph nodes.  The chest and heart was 
unremarkable.  The abdomen was benign, there was no organomegaly, 
and bowel sounds were normal.  There was a right inguinal hernia.  
The Veteran was diagnosed with mixed small and large cell non-
Hodgkin's lymphoma, in clinical remission after R-CHOP, 
persistent cigarette smoking, and constipation, probably 
unrelated to non-Hodgkin's lymphoma, with a negative computed 
tomography (CT) scan in April.  The physician noted that the plan 
was to proceed with Rituxan infusion for maintenance.

In September 2006 the Veteran underwent a CT scan of the upper 
abdomen and pelvis.  The scan revealed no evidence of 
lymphadenopathy or mass, low attenuation lower pole of the spleen 
stable when compared to a previous study, and enlarging right 
inguinal hernia with small bowel protruding.

In a private treatment record dated in October 2006 the Veteran 
was noted to be status post six cycles of R-CHOP chemotherapy 
until September 2004 and status post two years of maintenance 
Rituxan treatment until August 15, 2006, for non-Hodgkin's 
lymphoma.  The Veteran was noted to have no recurrent adenopathy 
after a follow-up CT scan.  

The Veteran underwent a CT scan of the chest/thorax in November 
2006.  The scan revealed no evidence of lymphadenopathy that 
would suggest lymphoma.

In a private treatment note, dated in January 2007, the Veteran 
was noted to receive follow-up care for his non-Hodgkin's 
lymphoma status post R-CHOP treatment that completed in September 
2004.  The Veteran was noted to have no evidence of disease on 
the CT scan performed in the prior fall.

The Veteran underwent CT scans of the chest/thorax and pelvis in 
April 2007.  The scan revealed no evidence of lymphoma.  The 
Veteran was noted to have chronic obstructive pulmonary disease 
and a large calcified granuloma in the left chest.

In private treatment notes, dated in April 2007 and July 2007, 
the Veteran was noted to be receiving continuous follow-up care 
for non-Hodgkin's lymphoma.  The Veteran was noted to have been 
treated with R-CHOP in September 2004 and to have been in 
clinical remission since that time.  The Veteran was noted to 
have received two years of maintenance Rituxan treatment until 
August 2006 and that he had been observed since that time.  
Repeated CT scans were noted to reveal no evidence of lymphoma 
recurrence.  

A VA treatment note, dated in September 2007, reveals that the 
Veteran was diagnosed with hypertension, mitral valve prolapse, 
skin cancers, enlarged prostate, shingles, chronic obstructive 
pulmonary disease, scoliosis, status post broken back in 1983, 
right inguinal hernia, right foot drop, sinusitis, cataracts, and 
macular degeneration.  However, the note does not associate any 
of these conditions with the Veteran's non-Hodgkin's lymphoma.  
In a subsequent September 2007 VA treatment note, the Veteran was 
reported to have completed chemotherapy in June 2006.

In October 2007 the Veteran underwent a CT scan of the abdomen 
and pelvis.  The examination revealed a stable low density area 
in the lower aspect of the spleen, no evidence of recurrent 
lymphoma, and right inguinal hernia.

In a private treatment record, dated in November 2007, the 
Veteran was noted to be receiving continuous follow-up care for 
non-Hodgkin's lymphoma.  The Veteran was noted to have been 
treated with R-CHOP in September 2004 and to have been in 
clinical remission since that time.  The Veteran was noted to 
have received two years of maintenance Rituxan treatment until 
August 2006 and that he had been observed since that time.  
Repeated CT scans were noted to reveal no evidence of lymphoma 
recurrence.  

In January 2008 the Veteran underwent a VA outpatient 
environmental examination.  The Veteran was noted to have a 
history of non-Hodgkin's lymphoma, recurring rash, actinic 
keratoses, osteoarthritis in the shoulders, hands, and low back, 
traumatic loss of sensation in the lower extremities secondary to 
a 1982 vertebral fracture, essential hypertension, 
hyperlipidemia, macular degeneration, cataracts, hypothyroidism, 
benign prostatic hypertrophy, allergic rhinitis, and chronic 
obstructive pulmonary disease.

Review of the history of the Veteran's systems revealed stable 
weight and appetite.  The Veteran had sleep latency and 
maintenance problems. He had no snoring.  The Veteran was noted 
to "may have some restless leg symptoms."  He had anhedonia and 
was irritable.  The Veteran had frequent band like headaches and 
lancinating pain to the posterior scalp.  There was no nausea or 
photophobia with the headaches.  He related pain in the 
temporomandibular joint area and had a history of bruxism.  The 
Veteran had hearing loss and tinnitus without hearing aides.  He 
had cataracts and indicated that his eyes were sometimes red and 
irritated.  The Veteran had macular degeneration.  The Veteran 
had no scintillations.  He had chronic nasal congestion and had 
noticeable anosmia and agustia.  There were no oral lesions.  
There was some dysphagia for solids.  There were no neck masses 
or stiffness.  There was some dyspnea on exertion without 
shortness of breath at rest.  He had a chronic dry cough and no 
history of hemoptysis.  His heart showed no chest pain or 
dysrrhythmia.  The Veteran reported some gastroesophageal reflux 
disease prior to his chemotherapy.  The Veteran had no history of 
peptic ulcer disease or hepatitis.  The Veteran had no residual 
symptoms of any diverticular disease.  His stools were fairly 
firm and he had no hemorrhoid problems.  There was no severe or 
recurring abdominal pain.  The Veteran had a large right inguinal 
hernia.  There was no history of stones, urinary tract 
infections, or gross hematuria.  The Veteran had nocturia times 
one, weak stream, urgency, some hesitancy, and dribbling.  The 
Veteran had no sensation in the groin area and no scrotal masses.  
The Veteran had a cystic stricture for many years on the right 
side.  The Veteran had erectile dysfunction.  The Veteran had 
little shoulder pain and they were reported to pop sometimes.  He 
reported muscular pain in the upper mid back and shoulders.  The 
Veteran reported that he walked several miles each day.  There 
were no seizures, syncope, or other focal deficits.

Upon physical examination the Veteran had trigger points at 
occipital notches bilaterally.  He has some temporal wasting.  
There was temporomandibular joint excursion fluid.  TMs and EACs 
were noted to be unremarkable.  There was some tympanosclerosis 
in the left ear.  The Veteran had bilateral cataracts and poorly 
visualized fundi.  He had boggy nasal mucosa, no obstruction, and 
normal oral mucosa.  There were no masses on digital examination.  
The pharynx and neck were benign without masses.  The thyroid was 
normal.  The chest and lungs revealed increased AP diameter and 
distant breath sounds.  The cardiovascular system showed regular 
rhythm and rate with 1-2/6 SEM at URSB with radiation to carotids 
and 2-3/6 SEM with small diastolic component at apex.  Peripheral 
pulses were normal and symmetrical.  He had warm extremities.  
There were no true bruits.  The abdomen revealed the appropriate 
surgical scars, normal VS, no HSM or mass, and was not tender.  
The Veteran had normal genitalia with a 2 centimeter cyst of the 
left cord.  The Veteran had a large and easily reducible hernia 
on the right.  The Veteran had large external hemorrhoids, poor 
sphincter tone, no rectal masses, moderately enlarged prostate 
with nodules right superior lobe and small thickening of the 
stroma versus nodule on the right superior lobe apex.  The 
prostate was nontender.  The Veteran's spinal range of motion was 
fairly normal with minimal restriction to flexion.  There was no 
tenderness as the sensation was impaired from the waist down.  He 
had slight popping of the shoulders without impingement.  The 
hands demonstrated mild stigmata of degenerative joint disease.  
There was no synovial thickening.  The feet were structurally 
normal except for bilateral hallux valgus deformity.  The left 
knee was slightly crepitant without effusion.  The knees were 
stable.  Deep tendon reflexes were normal and symmetrical.  Motor 
function was normal and 5/5 with some loss of muscle mass 
symmetrically.  Cranial nerves 2 to 12 were grossly intact and 
the Veteran had no tremor and the Rhomberg/FTN were remarkable 
for some unsteadiness.  The skin was clear with old pigmentation 
changes due to LE eruption.  There was no lympadenopathy.

Chest X-ray revealed a dense 1.3 x 1.0 centimeter nodularity in 
the left mid lung field.  The Veteran indicated that he had been 
told he had the nodule for almost 20 years.  There was evidence 
of chronic obstructive pulmonary disease.  

The physician gave the impression of a history of non-Hodgkin's 
lymphoma with no evidence of disease activity at present, 
elevated prostate specific antigen with suspicious examination 
findings, history of traumatic sensory loss waist down and 
residual motor deficits post traumatic vertebral fracture, 
history of macular degeneration and cataracts, essential 
hypertension, hyperlipidemia, diverticulitis status post 
colectomy, osteoarthritis of the low back, hands, and shoulders, 
allergic rhinitis, history of hypothyroidism on replacement, 
chronic obstructive pulmonary disease, benign prostatic 
hyperplasia, dysthymia versus depression, possible restless leg 
syndrome, chronic tension cephalgia, bruxism, bilateral occipital 
neuralgia by history, mild dysphagia for solids, aortic murmur, 
mitral insufficiency, large operable right indirect inguinal 
hernia, organic erectile dysfunction, stable lung nodule, 
bilateral hallux valgus deformity, recurring LE eruption, and 
large asymptomatic external hemorrhoids. 

In private treatment notes dated in March 2008, July 2008, 
November 2008, May 2009, and January 2010, the Veteran was 
reported to have undergone R-CHOP chemotherapy for stage III 
intermediate grade non-Hodgkin's lymphoma in September 2004 and 
was in clinical remission since.  The Veteran was noted to have 
received two years of maintenance Rituxan until August 15, 2006 
and to have been observed since that time.  CT scans of the 
chest, abdomen, and pelvis in October 2007 showed no evidence of 
lymphoma recurrence.  The Veteran was noted to have chronic 
obstructive pulmonary disease, right inguinal hernia and prostate 
enlargement and to have undergone a microwave procedure in May 
2008.  The Veteran was noted to have stage III intermediate grade 
non-Hodgkin's lymphoma, status post R-CHOP until September 2004 
followed by maintenance Rituxan until August 2006 with no 
evidence of disease recurrent by repeated CT scans.

In addition, in private treatment notes dated in November 2008 
and May 2009, the Veteran was reported to have undergone a 
prostate biopsy and the histology was noted to reveal "pre-
malignant changes." 

In March 2009 the Veteran was afforded a VA lymphatic disorders 
examination.  The Veteran did not report any incapacitation over 
the prior 12 months and did not report any effects of the 
condition on his usual occupation.  The Veteran was noted to have 
a past medical history of hypertension, chronic obstructive 
pulmonary disorder, hyperlipidemia, mitral valve prolapsed, 
prostate cancer, chronic sinusitis, anxiety/depression secondary 
to cancer, osteoarthritis of the back, shoulders, and hands, 
macular degeneration, and bilateral cataracts.  The Veteran was 
noted to have had two tumors removed from his neck in 2004.  The 
Veteran was noted to have had a biopsy of the tumors of the neck 
and to have been diagnosed with stage IIIA mixed small and large 
cell non-Hodgkin's lymphoma.  A CT scan at that time showed 
splenomegaly with masses in the spleen and periaortic adenopathy 
that were nonoperable.  The Veteran was noted to currently 
experience extreme tiredness.  He fatigued easily and hurts all 
over all the time.  The Veteran reported that his oncologist 
indicated that his lympohoma will return but that it was 
currently "under control."  The Veteran reported that his last 
CT scan was in October or December 2007 and that he had his last 
chemotherapy infusion at that time.  The Veteran was noted to 
receive no current treatment for his condition.

Physical examination of the Veteran revealed no adenopathy of the 
lymphatic system.  His pupils were equal, round, reactive to 
light and accommodation.  Extraoccular movements were intact.  
Cranial nerves II through XII were grossly intact.  There was no 
jugular venous distention, masses, or thyromegaly.  The nares 
were patent without significant obstruction, polyps, enlarged 
turbinates, or septal deviation.  The oropharynx was benign.  
EAC's were patent and tympanic membranes were without discharge 
or perforation.  The chest was bilaterally symmetric and 
respirations were regular and rhythmic.  The lungs were clear 
without wheezes or crackles.  The heart had a regular rate and 
rhythm.  There was a grade 2 systolic murmur heard at the right 
upper sternal border.  There were no gallops.  The peripheral 
pulses were palpable and bilaterally equal.  There was no statis 
dermatitis.  There were no gross varicosities or venous flushing 
or pallor.  There was good capillary refill.  The abdomen was 
soft and rotund with normal bowel sounds.  There was mild 
tenderness to palpation at the right upper quadrant.  No masses 
or organomegally were palpated.  The skin was warm with good skin 
color and normal turgor, without cyanosis, ecchymosis, or 
jaundice.  There were no rashes, acne, or chlorachne.  The 
Veteran's gait was within normal limits.  His posture was 
stooped.  He used no assistive devices.  There were no 
amputations or prosthetics.  There were no palpable spasms or 
tenderness.  Deep tendon reflexes were 2/4 and equal in bilateral 
upper and lower extremities.  There was no atrophy or 
hypertrophy.  Strength testing to gravity and resistance were 
normal in the upper and lower extremities.  Coordination testing 
revealed good toe-walk and heel-walk and adequate heel to toe 
coordination.  Sensation testing revealed decreased sensation to 
light touch and pinprick over the lower extremities.  The Veteran 
recognized light touch sensation and pinprick in the bilateral 
upper extremities and the head and neck.  The Rhomberg test and 
pronator drift were negative.  There was a negative finger to 
nose test.  There were no tremors or fasciculations.  The 
examiner stated that the Veteran's subjective complaints and 
clinical responses did not appear to be adequately explained by 
the available objective evidence.  The examiner diagnosed the 
Veteran with non-Hodgkin's lymphoma status post chemotherapy, 
currently inactive and followed by a private physician.  

The Veteran reports that he is constantly fatigued and gets 
infections throughout his body for which he frequently requires 
antibiotics.  The Veteran has further indicated that he has 
anxiety, depression, insomnia, erectile dysfunction, and 
hypertension that he considers to be residuals of his non-
Hodgkin's lymphoma.

The Board finds that the preponderance of the evidence does not 
reveal any current residuals associated with the Veteran's 
inactive non-Hodgkin's lymphoma.  The medical evidence of record 
reveals that the Veteran's non-Hodgkin's lymphoma has been in 
clinical remission since September 2004 and that the Veteran has 
not received any surgical, radiation, antineoplastic 
chemotherapy, or other therapeutic procedures since August 2006.  
As such, entitlement to a 100 percent disability rating pursuant 
to 38 C.F.R. § 4.117, Diagnostic Code 7715 is not warranted 
beginning March 2007, six months after discontinuation of the 
Veteran's Ritaxin treatment.  The Veteran has reported that he 
has anxiety, depression, erectile dysfunction, hypertension, is 
constantly fatigued and gets infections throughout his body for 
which he frequently requires antibiotics.  The Veteran associates 
these conditions as residuals of his non-Hodgkin's lymphoma.  The 
Board notes that other than the Veteran's statements, there is no 
indication that any of the Veteran's other conditions are 
residuals of his non-Hodgkin's lymphoma.  Although the Veteran is 
competent to report his symptomology, the Veteran is not 
competent to associate a condition with his non-Hodgkin's 
lymphoma.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that after 
examination in March 2009 the Veteran was not noted to have any 
residuals of his non-Hodgkin's lymphoma.  The Veteran's erectile 
dysfunction has been categorized as organic, and there is no 
indication that the Veteran received frequent antibiotics in the 
medical records.  As such, the Board finds that entitlement to a 
compensable disability rating for residuals of non-Hodgkin's 
lymphoma is not warranted.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  The 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.  The Veteran does 
not currently meet the criteria for a compensable rating for non-
Hodgkin's lymphoma, and there are no aspects of this disability 
not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to the 
service-connected disability at issue, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Notably, however, the rating schedule 
contemplates loss of working time due to exacerbations 
commensurate with the level of disability.  See 38 C.F.R. § 4.1. 
See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  The Veteran has not 
required frequent periods of hospitalization related to any 
service-connected disability at issue.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the Veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran has not indicated that he is 
unemployable due to his service-connected non-Hodgkin's lymphoma.  
In addition, in the report of the March 2009 VA examination, the 
Veteran was reported to indicate that the condition did not have 
any effects on his usual occupation.  As there is no evidence of 
unemployability TDIU is not raised by the record.


ORDER

A compensable disability rating for non-Hodgkin's lymphoma, to 
include restoration of a 100 percent rating, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


